DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1-6, 55-60, and 64 are rejected under 35 U.S.C. 103 as being unpatentable over Cha et al (2016/0020803) in view of Park et al (2014/0031012).
Regarding claims 1, 55 and 64.  Cha teaches a program, terminal and a data downloading method, implemented by a terminal, wherein the data downloading method comprises:
obtaining first information pre-provisioned in the terminal, wherein the first information comprises at least one networking profile (0036 – UE is connected to an MNO based on a provisioning profile 185 (e.g., initial user profile) which is stored in eSIM.  0045 – when there is a plurality of provisioning profiles 185, the UE may search for peripheral MNO networks which may be registered using at least one of the plurality of provisioning profiles 185.  0045-0046, 0060 – UE comprises eSIM used for storing at least one provisioning profile and a configuration manager 180.  0098 - The configuration manager 170 may extract information related to a server device from a provisioning profile.  The configuration manager may connect to a second network using information related to the server device);
obtaining second information about to-be-downloaded data, wherein the second information comprises an identifier of the to-be- downloaded data;
determining from the at least one networking profile, a first networking profile based on the identifier of the to-be-downloaded data, 
wherein the first networking profile allows networking between the terminal and a server (0036 – UE is connected to an MNO based on a provisioning profile 185 (e.g., initial user profile) which is stored in eSIM.  0045 – when there is a plurality of provisioning profiles 185, the UE may search for peripheral MNO networks which may be registered using at least one of the plurality of provisioning profiles 185.  0045-0046, 0060 – UE comprises eSIM used for storing at least one provisioning profile and a configuration manager 180.  0098 - The configuration manager 170 may extract information related to a server device from a provisioning profile.  The configuration manager may connect to a second network using information related to the server device);
sending a first message to the server (0100 – if the UE is connected to the second network, the configuration manager 170 may provide support to connect the SIM 180 to the server device by means of a second network.  0101 – the server device may collect a profile corresponding to the UE in response to a request from the UE, and may provide the collected profile to the SIM 180 of the UE.  0060 - The UE downloads and installs a profile by means of a communication channel established between the SIM and servicer device), wherein the first message comprises the identifier of the to-be-downloaded data; and
receiving a second message from the server, wherein the second message comprises data corresponding to the identifier  (0100 – if the UE is connected to the second network, the configuration manager 170 may provide support to connect the SIM 180 to the server device by means of a second network.  0101 – the server device may collect a profile corresponding to the UE in response to a request from the UE, and may provide the collected profile to the SIM 180 of the UE.  0060 - The UE downloads and installs a profile by means of a communication channel established between the SIM and servicer device).
Cha does not teach information of the data to be downloaded comprises an identification of the data to be-be-downloaded.
	Park teaches the UE obtains first information prestored in the UE, wherein the first information comprises at least one network profile (figure 1, initial SIM Profile for Mobile Network Operator #1, 0056 – initial SIM profile 121).  Park teaches the UE obtains a list of identifiers (e.g., obtaining second information) of the to-be-downloaded data (figure 2 – UE displays SIM profile App identifier for ABC TELECOM 25,000 won per month and a second SIM profile App identifier for XYZ TELECOM 40,000 won per month, figures 2-3, 0056, 0061 – user can select and download SIM App identifier for ABC TELECOM or SIM App identifier for XYZ TELECOM).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Cha to obtain second information about to-be-downloaded data having an identifier (e.g., SIM App identifier for ABC TELECOM and/or SIM App identifier for XYZ TELECOM) as taught by Park in order to provision/download profiles for different network operators.  
Regarding claims 2 and 56.  Cha teaches wherein the first networking profile is required for downloading the data (0036 – provisioning profile 185 is required for downloading data, 0060 – provisioning profile is required for downloading data regarding Verizon MNO).
Regarding claims 3 and 57.  Cha teaches wherein the at least one networking profile is pre-provisioned in at least one of an installed application installation package or a primary platform of the terminal (0060 – SIM stores at least one provisioning profile 185).
Regarding claims 4 and 58.  Cha teaches wherein the at least one networking profile is pre-provisioned in an installed application installation package, and wherein the first networking profile is required for downloading the data (0060 – SIM 180 may store at least one provisioning profile 185 associated with registering a specific MNO.  For example, the SIM 185 may store at least one provisioning profile for SKT MNO, the provisioning profile 185 of KT MNO, or the provisioning profile 185 of the Verizon MNO, and the like, wherein the first network profile 185 is required for downloading the data regarding Verizon MNO).
Regarding claims 5 and 59. Wherein the at least one networking profile is pre-provisioned in an installed application installation package, and wherein the first networking profile is not required for downloading the data (0060 – SIM 180 may store at least one provisioning profile 185 associated with registering a specific MNO.  For example, the SIM 185 may store at least one provisioning profile for SKT MNO, the provisioning profile 185 of KT MNO, or the provisioning profile 185 of the Verizon MNO, and the like, wherein the first network profile 185 is not required for downloading the data regarding Verizon MNO since the first networking profile may be for another MNO, for example, SKT MNO).
Regarding claims 6 and 60.  Cha does not explicitly teach wherein the at least one networking profile is not pre-provisioned in an installed application installation package.
Park teaches the UE obtains first information prestored in the UE, wherein the first information comprises at least one network profile (figure 1, initial SIM Profile for Mobile Network Operator #1, 0056 – initial SIM profile 121).  Park teaches the UE obtains a list of identifiers (e.g., not pre-provisioned) of the to-be-downloaded data (figure 2 – UE displays SIM profile App identifier for ABC TELECOM 25,000 won per month and a second SIM profile App identifier for XYZ TELECOM 40,000 won per month, figures 2-3, 0056, 0061 – user can select and download SIM App identifier for ABC TELECOM or SIM App identifier for XYZ TELECOM).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Cha to obtain network profiles that are not pre-provisioned (e.g., SIM App identifier for ABC TELECOM and/or SIM App identifier for XYZ TELECOM) as taught by Park in order to download profiles for different network operators that are not pre-provisioned in the eSIM.
2.	Claims 7-9 and 61-63 are rejected under 35 U.S.C. 103 as being unpatentable over Cha in view of Park further in view of Kwon et al (2016/0105540).
Regarding claims 7 and 61.  Cha in view of Park do not teach wherein the first information further comprises at least one piece of authentication information and wherein the second information 
	Kwon teaches the ECASD is installed during manufacturing process of the SIM card, and may not be removed or disabled.  The ECASD may provide authentication related information.  The ECASD may include, for example, an unchangeable private key of the SIM card, a certificate, a root public key of a certificate issuer, or a manufacture key sets of the SIM card for updating a key value and certificate.  The ECASD may be associated with the ISD-R that provides a secure channel for specific communication (e.g., over the air (OTA)) (0129).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Cha in view of Park to install a ECASD in the SIM card as taught by Kwon in order to provide secure OTA provisioning of the SIM card.
Regarding claims 8 and 62.  Cha in view of Park do not teach determining first authentication information corresponding to the public key identifier of the CI from the at least one piece of authentication information, and wherein the first authentication information provides two-way authentication between the terminal and the server.
Kwon teaches the ECASD is installed during manufacturing process of the SIM card, and may not be removed or disabled.  The ECASD may provide authentication related information.  The ECASD may include, for example, an unchangeable private key of the SIM card, a certificate, a root public key of a certificate issuer, or a manufacture key sets of the SIM card for updating a key value and certificate.  The ECASD may be associated with the ISD-R that provides a secure channel for specific communication (e.g., over the air (OTA)) (0129).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Cha in view of Park to install a ECASD in the SIM card as taught by Kwon in order to provide secure two-way OTA provisioning of the SIM card.
Regarding claims 9 and 63.  Cha in view of Park do not teach wherein the at least one piece of authentication information is pre-provisioned in at least one of an installed application installation package. 
Kwon teaches the ECASD is installed during manufacturing process of the SIM card (e.g., pre-provisioned), and may not be removed or disabled.  The ECASD may provide authentication related information.  The ECASD may include, for example, an unchangeable private key of the SIM card, a certificate, a root public key of a certificate issuer, or a manufacture key sets of the SIM card for updating a key value and certificate.  The ECASD may be associated with the ISD-R that provides a secure channel for specific communication (e.g., over the air (OTA)) (0129).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Cha in view of Park to pre-provision a ECASD in the SIM card as taught by Kwon in order to provide secure two-way OTA provisioning of the SIM card.
3.	Claims 10 and 63 are rejected under 35 U.S.C. 103 as being unpatentable over Cha in view of Park in view of Kwon further in view of Yang et al (2019/0074983).
Regarding claims 10 and 63.  Cha in view of Park and Kwon do not teach the at least one piece of authentication information is pre-provisioned in a primary platform of the terminal.
	Yang teaches ECASD provides secure storage of credentials required to support the security domains of the eUICC.  In some embodiments, certificates signed by CI1 and/or CI2 are stored in memory (e.g., pre-provisioned in a primary platform of the terminal) and/or in the ECASD (0060).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Cha in view of Park and Kwon to store CI in memory (e.g., pre-provisioned in a primary platform of the terminal) as taught by Yang in order to free up memory space in the ECASD.
Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	---(2018/0123803) Park et al teaches determining if there is to-be-downloaded profile corresponding to the obtained second information comprising an identifier (e.g., matching ID or an EID) (0125).

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARRY W TAYLOR whose telephone number is (571)272-7509.  The examiner can normally be reached on Monday-Thursday: 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on 571-272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BARRY W TAYLOR/Primary Examiner, Art Unit 2646